DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on November 30, 2021 has been entered. Claims 4, 5, 13 and 14 have been previous canceled. No claim has been amended or newly added. As a result, claims 1-3, 6-12 and 15-20 are now pending in this application.

                                                      Response Arguments 
Applicant's arguments with respect to claims 1-3, 6-12 and 15-20 have been considered but are moot because the new ground of rejection.


  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 10-12 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Joon Chang et al. (U.S. Patent Pub. Application Number US 2012/0066191 A1, hereinafter “Chang”) in view of Peter F. Holland et al. (U.S. Patent Pub. Application Number US 2014/0237195 A1, hereinafter “Holland”).

With respect to claim 1, Chang teaches a system for controlling storage of data in a selected one of at least one data store, the system comprising: 
a non-transitory memory (see Para [0063], a computer readable storage medium may be any tangible medium that can contain, or store a program); 
a processor coupled with the non-transitory memory and the at least one data store (see Para [0061], the memory 607 may be coupled to the processor unit 601);
first logic stored in a memory and executable by the processor coupled therewith to cause the processor, subsequent to receipt of a first request from a first requestor to store a first amount of first data in the selected data store beginning at a first location (see [0019], a series of operations executing on and various messages (i.e. subsequent to receipt of a first request) between the metadata server 104, ‘the client device 102 (i.e. a first requestor)’ and the client device 106, and Para [0020], each client node accessing file A is assigned a shared write token over the whole file range and read/write requests are permitted with this token except when a new backing storage allocation is required), to receive a second request from a second requestor to store a second amount of second data in the selected data store (see Para [0021], the client node 102 writes to block 0 at an offset of 0 and having a length of 4096 bytes in the file A (114)), wherein at the time of receipt of the second request, the first requestor has at least commenced storing the first data to the selected data store (see Para [0023], at some point after the write block 0 request by the client node 102 (i.e. the first requestor has at least commenced storing the first data), ‘the client node 106 also attempts to write to block 0 at the offset of 0 and having a length of 4096 bytes in the file A (i.e. at the time of receipt of the second request to store a second amount of second data)).
second logic stored in the memory and executable by the processor to cause the processor to compute, based on the first location and the first amount, a second location in the selected data store, offset from the first location by the first amount, at which the second requestor is allowed to store the second data (see Para [0023], at some point after the write block 0 request by the client node 102 (i.e. based on the first location and the first amount), the client node 106 also attempts to write to block 0 at the offset of 0 and having a length of 4096 bytes in the file A (i.e. a second location to store data is computed), and this attempt to write to block 0 by the client node 106 is also at a time prior to release of a lock for accessing block 0 that would allow other nodes to access block 0).
However, Chang does not explicitly teach “allocate space in the selected data store beginning at the computed second location sufficient to receive the second amount of the second data to be stored by the second requestor; and third logic stored in the memory and executable by the processor to cause the processor to, upon allocation of space by the second logic, indicate to the second requestor that they may store the second data to the selected data store beginning at the computed second location; and whereby, responsive to the indication by the processor, the second requestor is operative to commence storing the second data to the selected data store beginning at the computed second location at least before the storing of the first data by the first requestor is completed”.
However, Holland teaches “allocate space in the selected data store beginning at the computed second location sufficient to receive the second amount of the second data to be stored by the second requestor (see Figs 1-3 and Para [0052], if there is an available entry in the buffer for the given requestor (conditional block 308), then an entry may be allocated. If the buffer is empty, then the buffer may allocate the entry at a selected end of the buffer corresponding to the given requestor. (i.e. it checks the available space before storing it)); and
third logic stored in the memory and executable by the processor to cause the processor to, upon allocation of space by the second logic, indicate to the second requestor that they may store the second data to the selected data store beginning at the computed second location (see Figs 1-3 and Para [0010], control logic may identify a given one of the storage buffers corresponding to a received access request from a given requestor. An entry of the identified storage buffer may be allocated for the received access request. The control logic may store indications of access requests for the given requestor and corresponding indices pointing into the shared data structure in an in-order contiguous manner in the identified storage buffer beginning at a first end of the identified storage buffer); and 
whereby, responsive to the indication by the processor, the second requestor is operative to commence storing the second data to the selected data store beginning at the computed second location at least before the storing of the first data by the first requestor is completed (see Fig. 4, and Para’s 0034, [0037], when each of the requestor 0 and the requestor 1 is active, the entries are allocated for use for the requestor 0 beginning at the top end of the buffer 230. Similarly, the entries are allocated for use for the requestor 1 beginning at the bottom end of the buffer 230. For the requestor 0, the entries may be allocated for use in an in-order contiguous manner beginning at the top end of the buffer 230, and if the entries store indications of access requests, then the entries corresponding to the requestor 0 are allocated in-order by age from oldest to youngest indication moving from the top end of the buffer 230 downward) and Para 0051)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Chang’s method for inputting/outputting concurrent file in a clustered file system with the teachings of Holland’s method for dynamically utilizing a shared data structure to control storage of data in a selected one of at least one data store. Chang and Holland are in the same field of invention because all of them teach storing data in the storage system. One would have been motivated to make this modification because it maintains and provides dynamically utilizing the shared data structure in a computing system in an efficient manner as taught by Holland (see Para [0027]).
Claim 2, 11 and 20 is substantially similar to claim 1, and therefore likewise rejected. 
Regarding claim 3, Chang teaches upon receipt of the second request, the first requestor has not completed storing the first data to the selected data store (see Chang: [0005], another operation includes receive, back from the node, data for storage into the at least one physical section in the machine-readable medium. Another operation includes release the lock to enable access to the region by other nodes of the plurality of nodes, after storing the data into the at least one physical section in the machine-readable medium, and Para [0023] teaches after the write block 0 request by the client node 102 (i.e. the first requestor) (see 114), the client node 106 (i.e. the second requestor) also attempts to write to block 0 at the offset of 0 and having a length of 4096 bytes in the file A (122). This attempt to write to block 0 by the client node 106 is also at a time prior to release of a lock for accessing block 0 that would allow other nodes to access block 0 (i.e. before the prior append operation is completed)).).
Claim 12 is substantially similar to claim 3, and therefore likewise rejected. 

Claims 6 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang and Holland, and further in view of in view of U.S. Patent Application US 2013/0159620 A1 issued to Yuki Sakashita (hereinafter "Sakashita").

Regarding claim 6 is rejected by the same rationale as stated in claim 2 rejection as above. However, Chang and Holland do not explicitly teach “to receive a confirmation of the completion of the storage of the first data from the first requestor and the completion of the storage of the second data from the second requestor”.
However, Sakashita teaches “to receive a confirmation of the completion of the storage of the first data from the first requestor (see Para [0113], the write confirmation process is a process for confirming that the former write operation has completed successfully, wherein the completion of the write confirmation process means that the former write process has completed.  In other words, when a completion response is returned from the write confirmation process S1500, it means that the first write process has completed) and the completion of the storage of the second data from the second requestor (see Para [0114], after receiving the second SM write request, the SM access control unit 23 invokes the SM write process S1200 again.  If no SM write occurs thereafter, there is no need to perform write confirmation, so the continuous write process to the SM is ended.  If there is a third or subsequent SM write requests, the write confirmation process 1500, the write request reception and the SM write process 1200 are sequentially performed in a similar manner as the second SM write request)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Chang’s method for inputting/outputting concurrent file in a clustered file system with the teachings of Holland’s method for dynamically utilizing a shared data structure with the teachings of Sakashita’s method for controlling storage system to control storage of data in a selected one of at least one data store. Chang, Holland and Sakashita are in the same field of invention because all of them teach accessing and storing data in the file system. One would have been motivated to make this modification because it allows for the benefit of reducing shared memory storage capacity, and enhancing write performance and read performance of the storage system as taught by Sakashita (see Para [0013]).
Claim 15 is substantially similar to claim 6, and therefore likewise rejected. 

Claims 7, 8, 10, 16, 17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang and Holland, and further in view of in view of U.S. Patent Application US 2011/0179247 A1 issued to Hiroshi Mine (hereinafter " Mine").

Claim 7 is rejected by the same rationale as stated in claim 2 rejection as above. However, Chang and Holland do not explicitly teach “to determine if the second amount of data will exceed an available capacity of the selected data store and, if the second amount of data will exceed the available capacity of the selected data store, cause the request approver to prevent the second requestor from storing the second data to the selected data store”.
However, Mine teaches “to determine if the second amount of data will exceed an available capacity of the selected data store and, if the second amount of data will exceed the available capacity of the selected data store, cause the request approver to prevent the second requestor from storing the second data to the selected data store (see Para [0109], a judgment is made as to whether the size of the selected file is equal to or less than the space amount not in use (S13400). If the size of the selected file is larger than the space amount not in use (No at S13400), the processing ends. If the size of the selected file is equal to or less than the space amount not in use (Yes at S13400), the selected file is migrated to the storage apparatus at the immediate higher level (S13500))”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Chang’s method for inputting/outputting concurrent file in a clustered file system with the teachings of Holland’s method for dynamically utilizing a shared data structure with the teachings of Mine’s method for providing storage area to external device to control storage of data in a selected one of at least one data store. Chang, Holland and Mine are in the same field of invention because all of them teach accessing and storing data in the file system. One would have been motivated to make this modification because it allows for the benefit of providing efficient and equitable management of storage resource utilization for each user as taught by Mine (see Para [0012]).

Claim 16 is substantially similar to claim 7, and therefore likewise rejected. 

Regarding claim 8 is rejected by the same rationale as stated in claim 2 rejection. Furthermore, Mine teaches upon receipt of the first request, is operative to determine whether the first amount of data would exceed an available capacity of the selected data store and if so, cause the selected data store to be closed and another data store of the at least one data store to be selected (see Para [0109], if the size of the selected file is larger than the space amount not in use (No at S13400), the processing ends. If the size of the selected file is equal to or less than the space amount not in use (Yes at S13400), the selected file is migrated to the storage apparatus at the immediate higher level (S13500). At this time, the free space amount 3101 of the storage apparatus at the immediate higher level stored in the storage free space amount table 3100 is reduced by the size of the migration target file).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Chang’s method for inputting/outputting concurrent file in a clustered file system with the teachings of Holland’s method for dynamically utilizing a shared data structure with the teachings of Mine’s method for providing storage area to external device to control storage of data in a selected one of at least one data store. Chang, Holland and Mine are in the same field of invention because all of them teach accessing and storing data in the file system. One would have been motivated to make this modification because it achieves an improvement of the utilization efficiency in the storage system as taught by Mine (see Para [0004]).
Claim 17 is substantially similar to claim 8, and therefore likewise rejected. 
Regarding claim 10 is rejected by the same rationale as stated in claim 8 rejection. Furthermore, Mine teaches upon receipt of the second request, the computer executable instructions are further operative to cause the processor, prior to the allocation of space in the selected data store for the second data, to determine if the newly selected data store is ready, and if the newly selected data store is ready, allocate space in the selected data store sufficient to receive the second data to be stored by the second requestor, and otherwise cause the prevention of the second requestor from storing the second data to the selected data store (see Para [0083], if the value obtained by adding the temporary actual utilization to the ideal utilization is larger than the free space amount (Yes at S6100), a judgment is made as to whether there is a storage apparatus at a lower level (S6200).  If there is no storage apparatus at the lower level (No at S6200), files of the total amount of the ideal utilizations, which are determined by the specified available cost distribution, cannot be stored with the current free space amount of each of the storage apparatuses S1 to S3)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Chang’s method for inputting/outputting concurrent file in a clustered file system with the teachings of Holland’s method for dynamically utilizing a shared data structure with the teachings of Mine’s method for providing storage area to external device to control storage of data in a selected one of at least one data store. Chang, Holland and Mine are in the same field of invention because all of them teach accessing and storing data in the file system. One would have been motivated to make this modification because it provides efficient and equitable management of storage resource utilization for each user as taught by Mine (see Para [0001]).

Claim 19 is substantially similar to claim 10, and therefore likewise rejected. 

Claims 9 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chang and Holland, and further in view of in view of U.S. Patent Application US 7280398 B1 issued to June Lee (hereinafter "Lee").

Claim 9 is rejected by the same rationale as stated in claim 8 rejection as above. However, Chang and Holland do not explicitly teach “upon receipt of the first request, is operative to determine whether the first amount of data would exceed an available capacity of the selected data store and if so, cause the selected data store to be closed and another data store of the at least one data store to be selected”.
However, Lee teaches “Lee teaches upon receipt of the second request, the computer executable instructions are further operative to cause the processor, prior to the allocation of space in the selected  data store for the second data, to determine if the previously selected data store has been closed and the newly selected data store is ready, and if the previously selected data store has been closed and the newly selected data store is ready, allocate space in the selected data store sufficient to receive the second data to be stored by the second requestor, and otherwise cause the prevention of the second requestor from storing the second data to the selected data store  (see  col.2 lines 12-30, data to be programmed are initially loaded to a cache register, then the data are moved to a data register and programming of the data now in the data register begins. After programming has begun, new data can be loaded to the cache register in preparation for programming upon completion of programming the previous data, and new data can be sequentially loaded for programming to the memory planes into the respective cache registers. When programming of the previous data are complete, the new data for all of the memory planes are moved from the cache registers to the respective data registers, and simultaneous programming of the new data is begun)”.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to apply the teachings of Chang’s method for inputting/outputting concurrent file in a clustered file system with the teachings of Holland’s method for dynamically utilizing a shared data structure with the teachings of Lee’s method for storing data to control storage of data in a selected one of at least one data store. Chang, Holland and Lee are in the same field of invention because all of them teach accessing and storing data in the file system. One would have been motivated to make this modification because it allows for the benefit of avoiding memory planes overlapping and cache registers, thus decreasing layout area as taught by Lee (see col. 5 lines 17-33).

Claim 18 is substantially similar to claim 9, and therefore likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang; Xiangyang et al. discloses US 2016/0328175 A1 allocating a range of memory addresses to a software process in a computer system.
Mullick, Sachin et al. discloses US 2005/0066095 A1 method for operating network file server used in data processing system, involves issuing asynchronous write request for writing to file, after releasing lock obtained in response to concurrent write request from client.

                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDALIB F LODHI/Examiner, Art Unit 2169                                                                                                                                                                                                        4/22/2022

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169